        Case 3:20-cv-03461-MMC Document 27 Filed 09/11/20 Page 1 of 1




                           OFFICE OF THE CLERK
                       UNITED STATES DISTRICT COURT
                          Northern District of California

                                       CIVIL MINUTES


Date: September 11, 2020           Time: 9:01 - 9:58               Judge: MAXINE M. CHESNEY
                                         = 57 minutes

Case No.: 20-cv-03461-MMC          Case Name: Mortar and Pestle Corp. v. Atain Specialty Insurance



Attorney for Plaintiff: Daniel Levin
Attorney for Defendant: GailAnn Stargardter

Deputy Clerk: Tracy Geiger                              Court Reporter: Katherine Sullivan

                                        PROCEEDINGS

Defendant's Motion to Dismiss Complaint – held by Zoom webinar.

Court granted defendant’s motion with leave to amend.

First Amended Complaint due by October 23, 2020.

The Initial Case Management Conference previously scheduled for October 16, 2020 is

continued to January 29, 2021.


Case continued to: January 29, 2021 at 10:30 AM for Initial Case Management Conference

Joint case management conference statement due on or before January 22, 2021.


Order to be prepared by:
( )   Plaintiff              ( )      Defendant              (X)    Court
